Citation Nr: 1725305	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a left eye disability. 

In May 2010, and November 2011, the Board remanded the claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran does not have a left eye disability that was caused by his service.


CONCLUSION OF LAW

A left eye disability was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a left eye disability.

The Board notes that in November 2002, the RO denied a claim for service connection for a right eye disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2016); see also 38 C.F.R. § 4.9 (2016); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

The Veteran's service treatment records show that in January 1953, he was treated for a contusion of the left eye.  It appears that he was given an eye patch.  Upon follow-up treatment later that month, he complained of pain.  The report notes that there was no pathology evident except a resolving conjunctival hemorrhage.  

A March 1953 examination report notes that the Veteran's pupils were round, regular and equal, and that they reacted to light and accommodation.  The extraocular muscles were normal.  The sclera and conjunctiva were clear.  

On New Year's Eve, January 1954, the Veteran was noted to have a black eye and bloody nose after he was hit in the eye in a fight (subsequently-dated reports indicate that it was the left eye that was injured).  The reports note an orbital hematoma.  An ice pack was applied.  There was no diagnosis.  Upon follow-up treatment two days later, he was given an eye patch and cold soaks were advised.  

A January 8, 1954 report notes that there was some conjunctival hemorrhage and slight pain at the left eye.  A funduscopic examination was negative.  He was advised to continue the cold soaks.  There was no diagnosis rendered of any chronic eye disability.  

The Veteran's separation examination report, dated in July 1954, shows that his that his eyes, ophthalmoscopic examination, pupils, and ocular motility were clinically evaluated as normal.  Uncorrected distant vision was 20/20, bilaterally.

As for the post-service medical evidence, it includes VA progress notes, dated in April 2001, which show that the Veteran was noted to have  a negative history for eye surgery or injury, and a right eye history of blurred vision for 20 years.  The impressions note bilateral cataracts, pigmentary dispersion OS (left eye), and macular degeneration, left eye.  He was provided with new glasses, and told to return in six months and consider cataract surgery for his right eye.  A December 2001 VA progress note contains impressions noting right eye disorders, and epiretinal membrane, left eye.    

A VA eye examination report, dated in October 2002, notes a history of blunt trauma OU (both eyes) from a fight in 1952, and that, "The patient stated that he had visual disability OU for many years.  The patient, however unfortunately was not the best historian and upon further questioning the patient did state that he did not lose any vision from the direct ocular trauma that he experienced during his fight.  The patient also noted that he was recently diagnosed with scar tissue in the back of his left eye."  He denied any history of ocular surgery or glaucoma.  On examination, best correct visual acuity in the left eye was 20/300.  The assessments noted early cataract, left eye, and cellophane maculopathy and epiretinal membrane, left eye, and blepharitis, OU (both eyes)..  The examiner stated that he had reviewed the Veteran's claims file, and that, "[t]here was nothing contributory to the patient's history of his multiple eye traumas resulting in any visual disability."  

A VA progress note, dated in August 2004, shows that the Veteran underwent an anterior vitrectomy of his right eye, with a history of choroidal rupture of the right eye secondary to trauma.  The report contains an assessment noting a thick epiretinal membrane of the left eye.  The relevant assessment was a 3+ epiretinal membrane, left eye.  

A VA eye examination report, dated in September 2004, notes a history of cataracts, both eyes, and epiretinal membrane, left eye.  The report notes, "The patient denied any history of ocular trauma resulting in significant visual disability."  However, it was further noted that he reported a history of being in a fight in 1952 where both eyes were traumatized, left greater than right, and the examiner stated, "Thus, the patient was not the best historian on presentation today."  The assessments noted cataracts, both eyes.  The examiner concluded that it is not likely that his cataract OS (left eye) is related to any history of ocular trauma.  The Veteran was also noted to have discoloration of his lids, "found not to be of any significance" with "no finding during his examination which would point to a history of ocular trauma."  There was also cellophane maculopathy and epiretinal membrane, left eye.  The examiner stated that it is clear that the patient's marked visual disability left eye is primarily related to a maculopathy, left eye, instead of a cataract.  In a handwritten addendum, the examiner stated that the Veteran's claims file had been reviewed, and that it is not likely that any trauma sustained by the patient was the cause of his cataract problem.  Furthermore, any periorbital discoloration is likely related to periorbital trauma, however, this is not likely related to his cataract problem.  

VA progress notes, dated between 2006 and 2007, note use of artificial tears, both eyes, left epiretinal membrane with possible choroidal neovascular membrane, pinguecula of both eyes, blepharitis of both eyes, and astigmatism.  

VA progress notes show that in January 2015, the Veteran presented for an eye examination.  He reported that he had lost his glasses and that he was therefore wearing an old prescription.  He denied having flashes, floaters, pain, diplopia, itch, tearing, or redness.  He was noted to have longstanding ERM (epiretinal membrane) OS (left eye), early combined cataract (left eye), and DES (dry eye syndrome) OU (both eyes).  

In March 2016, the Veteran reported that he wears glasses.  He denied difficulty driving, watching television, or reading, because of poor eyesight.  

The Board finds that the claim must be denied.  As an initial matter, to the extent that the Veteran has refractive error, this is not a disease or injury within the meaning of applicable legislation and, thus, it is not a disability for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno.  

In January 1953, during service, the Veteran was treated for a left eye contusion.  The report notes that there was no pathology evident except a resolving conjunctival hemorrhage, and a March 1953 eye examination report was unremarkable.  On New Year's Eve, January 1954, the Veteran was noted to have a black eye and bloody nose after he was hit in the eye in a fight (subsequently-dated reports indicate that it was the left eye that was injured).  The reports note an orbital hematoma.  He received three treatments over the course of a week, to include ice packs and cold soaks.  It was noted that there was some conjunctival hemorrhage and slight pain at the left eye.  A funduscopic examination was negative.  There is no indication of follow-up treatment for the Veteran's remaining period of service, a  period of about seven months.  The Veteran's July 1954 separation examination report shows that his that his eyes, ophthalmoscopic examination, pupils, and ocular motility were clinically evaluated as normal, and that his uncorrected distant vision was 20/20, bilaterally.  The earliest post-service medical evidence of a left eye disability is dated in 2001.  This is approximately 46 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  There is no competent opinion in favor of the claim.  The only opinions of record are found in the October 2002 and September 2004 VA examination reports, and these opinions both weigh against the claim.  Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has a left eye disability due to his service, and that the claim is denied.  

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The demonstrated left eye conditions are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, to the extent that the Veteran's reports could be interpreted to state that he has had ongoing left eye symptoms since his service, while he would normally be competent to report visual symptoms, such assertions are not credible.  See VA examination reports dated in 2002 and 2004 (showing that the Veteran stated that he did not lose any vision from the direct ocular trauma that he experienced during his fight); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511(1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  In addition, although the Veteran was examined by VA a number of times between separation from service and 2001, he did not report any left eye symptoms during those VA examinations, nor do those examination reports (or any other medical evidence dated prior to 2001) show that he was found to have a left eye disability.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The issue on appeal is based on the contention that a left eye disability is related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  

In February 2011, the Board remanded this claim.  The Board directed that a Statement of the Case be issued on the issue of entitlement to service connection for a left eye disability.  In February 2012, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a left eye disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


